Upon the face of the judgment entered in the case of Fabricius Reynolds v. James Rourke on December 18, 1841, it appears to be no more than an amendment of the judgment of December 24, 1840, nunc pro tunc, as to the amount of the judgment. While it is the rule that the subsequent reversal of a judgment under which the plaintiff has purchased property at execution sale avoids such sale as to him, yet when the judgment is reversed in part only the sale will be permitted to stand, although the plaintiff was the purchaser, unless there should appear reasons for setting it aside, because all ground for the sale was not destroyed. 2 Freem. on Ex., sec. 347. The bid at which the land was purchased at the sale under the judgment as it was December 24, 1840, was much less than the amount of the amended judgment. The expression, however, in the opinion of the court with reference to the sale at execution, that "a subsequent setting aside of that judgment would not affect the title of the purchaser thereat," needs modification to the effect that a subsequent amendment of the judgment nunc pro tune would not affect the title. The motion for rehearing is overruled.
Overruled.
Writ of rerror refused.